Citation Nr: 0937424	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for chronic 
gastroenteritis.  

2.	Entitlement to service connection for chronic bronchitis.  

3.	Entitlement to service connection for a chronic bilateral 
foot disorder.  

4.	Entitlement to an initial rating for lumbar strain in 
excess of 10 percent prior to April 25, 2009, and 40 percent 
thereafter.  

5.	Entitlement to an initial rating for a right ankle 
disorder in excess of 0 percent prior to April 25, 2009, and 
20 percent thereafter.  

6.	Entitlement to an initial rating for a left ankle disorder 
in excess of 0 percent prior to April 25, 2009, and 
20 percent thereafter.  

7.	Entitlement to an initial rating for a right shoulder 
disorder in excess of 0 percent prior to April 25, 2009, and 
20 percent thereafter.  

8.	Entitlement to an initial compensatory rating for left 
shin splints.  

9.	Entitlement to an initial compensatory rating for right 
shin splints.  

10.	Entitlement to an initial 
compensatory rating for a right knee disorder.  

11.	Entitlement to an initial 
compensatory rating for a left knee disorder. 

12.	Entitlement to an initial 
compensatory rating for the residuals of a fracture of the 
mandible.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for bronchitis and for an 
increased initial rating for the residuals of a fracture of 
the mandible are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.	Chronic gastroenteritis is not currently demonstrated.  

3.	The Veteran's current chronic bilateral foot disorder was 
not evident during service and is not shown to have been 
caused by any in-service event.

4.	Prior to April 25, 2009, the Veteran's lumbar strain was 
manifested primarily by pain and limitation of forward 
flexion to 80 degrees, extension to 10 degrees, bilateral 
lateral flexion to 20 degrees, and bilateral rotation to 
30 degrees, without muscle spasm.  

5.	On April 25, 2009, the Veteran's lumbar strain was 
manifested primarily by pain and limitation of forward 
flexion to 30 degrees, extension to 10 degrees, bilateral 
lateral flexion to 15 degrees, and bilateral rotation to 
15 degrees, with tenderness and spasm.  

6.	Prior to April 25, 2009, the Veteran's bilateral ankle 
strain was primarily manifested by pain and range of motion 
with plantar flexion from 0 to 20 degrees and dorsiflexion 
from 0 to 30 degrees, that was productive of moderate 
impairment of each ankle.  

7.	On April 25, 2009, the Veteran's bilateral ankle strain 
was primarily manifested by pain and range of motion form 0 
to 15 degrees dorsiflexion and from 0 to 15 degrees plantar 
flexion in each ankle.  Ankylosis of either ankle joint is 
not demonstrated.  

8.	Prior to April 25, 2009, the Veteran had normal range of 
motion of his right shoulder.  

9.	On April 25, 2009, range of motion of the right shoulder 
was manifested by abduction from 0 to 90 degrees; forward 
flexion was also from 0 to 90 degrees; internal rotation from 
0 to 90 degrees; and external rotation was from 0 to 
70 degrees.  

10.	Shin splints of the right lower extremity are manifested 
primarily by pain on extensive use and are productive of no 
more than slight impairment.  

11.	Shin splints of the left lower extremity are manifested 
primarily by pain on extensive use and are productive of no 
more than slight impairment.

12.	Patellofemoral syndrome of the right knee is currently 
manifested by pain and limitation of flexion to 110 degrees.  

13.	Patellofemoral syndrome of the left knee is currently 
manifested by pain and limitation of flexion to 110 degrees.  


CONCLUSIONS OF LAW

1.	Chronic gastroenteritis was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	A chronic bilateral foot disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.	The criteria for an initial rating in excess of 10 percent 
for lumbar strain were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5237 (2008).  

4.	The criteria for a current rating in excess of 40 percent 
for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5237 (2008).

5.	The criteria for an initial rating of 10 percent for right 
ankle strain were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5271 (2008).  

6.	The criteria for an initial rating of 10 percent for left 
ankle strain were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5271 (2008).

7.	The criteria for a current rating in excess of 20 percent 
for right ankle strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5271 (2008).

8.	The criteria for a current rating in excess of 20 percent 
for left ankle strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5271 (2008).

9.	The criteria for an initial compensable rating for right 
shoulder bursitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5201 (2008).

10.	The criteria for a current rating in excess of 
20 percent for right shoulder bursitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5201 
(2008).  

11.	The criteria for an initial compensable rating for right 
lower extremity shin splints have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Code 5312 
(2008).

12.	The criteria for an initial compensable rating for left 
lower extremity shin splints have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Code 5312 
(2008).

13.	The criteria for an initial rating of 10 percent for 
patellofemoral syndrome of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.59, 4.71a, Code 
5260 (2008).

14.	The criteria for an initial rating of 10 percent for 
patellofemoral syndrome of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.49, 4.71a, 
Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

In VCAA letters dated in October 2006 and April 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letters also included all information necessary to meet the 
criteria consistent with Dingess/Hartman.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error). See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Veteran is claiming service connection for chronic 
gastroenteritis and for a bilateral foot disorder that he 
asserts had its onset during service.  The Board has reviewed 
the evidence of record, including the Veteran's service 
treatment records, records of VA outpatient treatment, and 
the results of VA compensation examinations.  After review, 
the Board finds no basis for the establishment of service 
connection for either of these disorders.  

Regarding the claim for service connection for 
gastroenteritis, the service treatment records show that the 
Veteran was treated for this disorder in July 2000, while on 
active duty.  The remainder of his treatment records do not; 
however, show additional findings of this disorder.  
Examination for separation from service do not show 
complaints or manifestations of gastroenteritis.  

An examination was conducted by VA in November 2006.  At that 
time, examination disclosed no gastrointestinal 
abnormalities, with normal bowel sounds and no tenderness, 
palpable masses, hernias, ascites or abdominal guarding.  No 
diagnosis regarding gastroenteritis was made at that time.  
Review of subsequent VA outpatient treatment records are 
similarly negative for findings of gastroenteritis.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where, as here, competent evidence 
establishes that the Veteran does not have, at a minimum, the 
disability for which service connection is sought, there can 
be no valid claim for service connection for the disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these 
circumstances, the claim for service connection for 
gastroenteritis must be denied.  

Regarding the Veteran's claim for service connection for 
bilateral foot disabilities, the service treatment records do 
not demonstrate that he was treated for problems with his 
feet while on active duty, but on examination for separation 
from service, the Veteran had complaints of having had foot 
trouble during service. 

On examination by VA in July 2007, the Veteran was assessed 
as having chronic foot pain, with calluses.  The Veteran was 
scheduled for a compensation examination in April 2008 to 
ascertain whether his bilateral foot disorder was related to 
service or to any of the disorders for which service 
connection has been established, primarily ankle and shin 
disorders.  After examination of the Veteran and review of 
his treatment records, the examiner stated that an opinion 
could not be rendered regarding whether the currently 
diagnosed foot disorder, bilateral painful calluses and 
metatarsalgia, are the result of complaints in service or 
related to ankle and shin disorders.  The issue could not be 
resolved without regard to speculation.  

After review of the record it is found that, while the 
Veteran had complaints of foot pain on examination for 
separation from service and currently manifests a current 
foot disability, the claim must be denied on the basis of 
medical nexus.  As reflected above, no chronic foot 
disability was shown in service.  Significantly the only 
medical opinion evidence on the question of whether there 
exists a medical nexus between current foot disabilities, 
that of the examiner in April 2008 was to the effect that no 
opinion was possible.  The Board accepts this conclusion, 
based as it was upon examination of the Veteran and 
consideration of the Veteran's own medical history and 
medical literature, and supported by stated rationale.  The 
Board notes that the examination involved a thorough 
interview with the Veteran, and the examiner provided 
sufficient detail for the Board to make a decision in this 
case. See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
existing medical opinion evidence that, in fact, supports the 
claim for service connection.  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claim on appeal turns on the question of 
whether there exists a medical relationship between current 
disability and service; the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
lay assertions in this regard are insufficient to establish a 
nexus between the current disability and service.

Under these circumstances, the Board must conclude that the 
claims for service connection for gastroenteritis and 
bilateral foot disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

1.  Back

Service connection has been established for lumbar strain, 
evaluated as 10 percent disabling prior to April 25, 2009, 
and 40 percent thereafter.  Review of the record shows that 
an examination for evaluation of the lumbar spine was 
conducted by VA in November 2006.  At that time, it was noted 
that he had experienced the onset of low back pain after 
falling off a window while in training in service.  He was 
treated with Motrin and had no complaints of side effects, 
but his back pain had continued to get worse.  The aching was 
sharp in nature, with occasional radiation to the left leg.  
His back bothered him intermittently on a daily basis.  
Symptoms became worse with prolonged sitting and standing, 
with standing tolerance being about 15 minutes.  Stretching 
helped, but he was not taking medication.  He denied flare-
ups and did not use a cane or back brace.  Walking tolerance 
was unlimited.  

On examination, gait and posture were normal and nonantalgic.  
There was no obvious asymmetry of the thoracolumbar spine.  
There was tenderness to palpation along the lower lumbar 
paraspinal muscles.  Forward flexion was from 0 to 
80 degrees.  The Veteran was able to touch his toes.  He 
complained of pain when returning to the erect position.  
Extension was from 0 to 10 degrees, with pain throughout the 
range.  Bilateral lateral flexion was from 0 to 20 degrees, 
with pain at the end of range on the left.  Bilateral 
rotation was from 0 to 30 degrees, again with pain at the end 
of range on the left.  There was some decrease in range due 
to pain with repetitive use, but it was not possible to 
quantify the exact limitation in degrees.  There was no 
change due to fatigue, weakness or incoordination.  Motor 
strength testing was 5/5 in both lower extremities.  
Sensation was intact to light touch in both lower 
extremities.  Muscle stretch reflexes were 2+ in the lower 
extremities.  Waddell and Lasague's signs were negative.  
There was x-ray evidence of lumbar spondylolysis at L5-S1.  
The diagnoses were chronic back pain, with some component of 
lumbar strain.  

VA outpatient treatment records, dated from June 2007 to 
January 2009, show that the Veteran continues to receive 
treatment for his chronic low back pain.  In March 2008, it 
was noted that he had been seeing a chiropractor, which 
helped, and was taking Motrin as needed, but was it was noted 
that three 800 mg doses at a time was too much and he needed 
to decrease his dosage to prevent any complications.  

An examination was conducted by VA on April 25, 2009.  At 
that time, the Veteran reported having chronic lower back 
pain, with achiness and stiffness every single day.  On a 
scale of 1-10, he rated the pain at 5, on average, with 
fluctuations to 7.  Forward flexion was from 0 to 30 degrees.  
Extension was from 0 to 10 degrees, lateral flexion was from 
0 to 15 degrees, bilaterally.  Lateral rotation was from 0 to 
15 degrees, bilaterally.  Three repetitive ranges of motion 
were identical.  There was no additional loss due to pain, 
fatigue, weakness or incoordination.  There was no radiation 
of pain down the lower extremities.  The diagnostic 
impression was lower back sprain/strain with tenderness and 
spasms.  Neurological examination was normal in both lower 
extremities.  

The schedule for rating disabilities of the spine are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Spinal disorders under diagnostic code 5243 are evaluated on 
the basis of intervertebral disc syndrome.  This is evaluated 
preoperatively or postoperatively, either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...................................................
	20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months..................................................
	10

Review of the record shows that the Veteran did not manifest 
symptoms of his low back disorder that would warrant a rating 
in excess of 10 percent prior to the VA examination that was 
conducted on April 25, 2009.  In this regard, it is noted 
that the range of motion noted on examination by VA in 
November 2006 was only slightly limited from normal ranges 
found in applicable regulations.  See 38 C.F.R. § 4.71a, 
Plate V.  Moreover, there were no neurologic deficits, no 
muscle spasm, and no findings of intervertebral disc disease, 
which is evaluated under separate and distinct criteria found 
at 38 C.F.R. § 4.71a, Code 5243.  As such, a rating in excess 
of 10 percent is not initially warranted.  The examination in 
April 2009, however, shows that the back disorder had 
worsened.  The most significant finding is the limitation of 
forward flexion to only 30 degrees, which corresponds to the 
40 percent rating that has been assigned.  For a rating in 
excess of this award, ankylosis of the spine must be 
demonstrated or significant intervertebral disc syndrome.  
There are no findings in the medical records of ankylosis 
and, again, no findings of intervertebral disc syndrome.  
Under these circumstances, a rating in excess of the current 
40 percent evaluation is not warranted.  

The Board also has considered the veteran's functional 
impairment due to pain and other factors.  However, the VA 
examinations of record specifically indicated that there was 
no additional limitation of motion on repetitive motion and 
no additional loss due to pain, fatigue, weakness or 
incoordination.  Although the veteran had continued 
complaints of pain, the rating criteria provide that 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain.  As such, the 
Board finds that the DeLuca factors do not provide a basis 
for assignment of any higher ratings.

2.  Ankles

Service connection was established for strain of each of the 
Veteran's ankles, with noncompensable evaluations being 
initially assigned.  The ratings for the ankle strains were 
increased to 20 percent for each ankle, effective April 25, 
2009.  

An examination was conducted by VA in November 2006.  At that 
time, the Veteran complained of the gradual onset of ankle 
pain after repetitive hiking and running.  He had been 
treated with Ace wrap and crutches.  The pain was now dull 
and aching in nature and this bothered him on a daily basis.  
Symptoms worsened with jogging and were not alleviated by 
anything.  He had no complaints of associated weakness, 
stiffness, giving way, or fatigability.  He denied swelling, 
heat, or flare-ups.  On examination, there was no edema, 
erythema, or warmth.  There was no tenderness to palpation.  
The pain occurred just posterior to the medial malleoli of 
each ankle.  There was no tenderness with palpation over the 
Achilles tendon.  Range of motion for each ankle was 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 30 degrees.  There was no pain while performing the range 
of motion testing; no change in range due to pain, fatigue, 
or lack of endurance; and no varus or valgus angulation.  The 
diagnosis was bilateral ankle pain/strain.  

An examination was performed by VA on April 25, 2009.  At 
that time, range of motion of each ankle was noted to be 
plantar flexion from 0 to 15 degrees and dorsiflexion from 0 
to 15 degrees.  No instability was noted.  Pain was noted 
during the entire range of motion in both plantar flexion and 
dorsiflexion.  The pertinent diagnostic impression was 
bilateral ankle strains.  

For marked limitation of motion of the ankle, a 20 percent 
rating is warranted.  A 10 percent rating requires moderate 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Code 
5271.  A 30 percent evaluation is warranted for ankylosis of 
the ankle joint, in plantar flexion, between 30 and 
40 degrees; or in dorsiflexion, between 0 and 10 degrees.  
38 C.F.R. § 4.71a, code 5270.  

The range of motion of the Veteran's right ankle was noted in 
April 2009 to be from 0 to 15 degrees dorsiflexion and from 0 
to 15 degrees plantar flexion in each ankle.  While this 
might approach marked limitation of motion, there is no 
documentation of ankylosis in either ankle joint.  Absent 
such a demonstration, there is no basis for an award in 
excess of the current 20 percent rating.  Prior to that time, 
limitation of motion was not shown to be marked.  It is 
noted, however, that some limitation of motion in plantar 
flexion was found, when compared to normal ranges of motion, 
which are from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  Resolving reasonable doubt in favor of the Veteran, the 
Board finds that a 10 percent evaluation was warranted for 
each ankle for the period prior to April 25, 2009.  To this 
extent, the appeal is allowed.  

3.  Right shoulder

Service connection was established for right shoulder 
bursitis with noncompensable evaluations being initially 
assigned.  The rating was increased to 20 percent, effective 
April 25, 2009.  

An examination was conducted by VA in November 2006.  At that 
time, it was noted that the Veteran was left hand dominant.  
He stated that he began experiencing the onset of right 
shoulder pain after a fall out of a window while training.  
X-ray studies conducted in 2003 were reported to be normal.  
He complained that his pain became worse and that it was 
dull, aching, sharp and burning in nature.  The symptoms were 
intermittent, but on a daily basis.  They increased with 
activity and decreased with resting.  He denied stiffness, 
heat, instability or flare-ups.  Examination of the shoulder 
showed no obvious asymmetry.  He had diffuse complaints of 
shoulder pain involving the anterolateral and posterior 
shoulder regions.  Tenderness was noted over the lower 
trapezius muscles in the posterior shoulder region.  There 
were no spasms, but there was discomfort with impingement 
testing.  Range of motion of the right shoulder was forward 
flexion and abduction from 0 to 180 degrees, with pain at the 
end of range.  Internal and external rotation were from 0 to 
90 degrees, with no pain on external rotation, but pain at 
the end of internal rotation.  There was no change in the 
range of motion due to pain, fatigue, weakness, or lack of 
endurance.  Motor strength testing was 5/5.  The diagnosis 
was chronic right shoulder pain, bursitis/tendonitis, with an 
apparent component of myofascial pain syndrome.  

An examination was conducted by VA on April 25, 2009.  At 
that time, the Veteran described and achiness in the right 
shoulder region over the right clavicle.  He had difficulty 
with overhead reaching.  It had impaired him in his ability 
to do electrical work.  He did not wear a brace and was still 
independent in his activities of daily living.  On 
examination, range of motion of the right shoulder revealed 
abduction from 0 to 90 degrees.  Forward flexion was also 
from 0 to 90 degrees.  Internal rotation was from 0 to 
90 degrees and external rotation was from 0 to 70 degrees.  
There was no instability of the shoulder joint.  Range of 
motion was painless and there were no significant history of 
flare-ups.  The diagnostic impression was right shoulder 
bursitis.  

For limitation of motion of the arm to shoulder level, a 
20 percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For motion limited to 
within 25 degrees from the side, a 40 percent rating is 
warranted for a major extremity and a 30 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

On examination in November 2006, the Veteran had full range 
of motion of his right shoulder, which is the shoulder of his 
minor extremity.  See 38 C.F.R. § 4.71, Plate I.  Prior to 
the examination dated in April 2009, there was no 
demonstration that the Veteran met the criteria for the 
minimum scheduler evaluation.  On that examination, it was 
noted that he could perform abduction and forward flexion 
maneuvers to 90 degrees, or shoulder level.  Id.  This meets 
the criteria for a scheduler 20 percent rating, but no more.  
As noted, for a rating in excess of 20 percent, motion would 
have to be limited to 25 degrees from the side.  The motion 
of the Veteran's right arm does not approach this 
measurement.  Under these circumstances, a compensable rating 
prior to April 25, 2009, and a rating in excess of 20 percent 
thereafter, are not warranted.  

The Board also has considered the veteran's functional 
impairment due to pain and other factors.  However, the VA 
examinations of record specifically indicated that there was 
no additional limitation of motion on repetitive motion and 
no additional loss due to pain, fatigue, weakness or 
incoordination.  As such, the Board finds that the DeLuca 
factors do not provide a basis for assignment of any higher 
ratings.

4.  Shin splints

Service connection for shin splints of each lower extremity 
was established with noncompensable evaluations being 
assigned.  The noncompensable evaluation for the shin splints 
remains at zero percent.  

An examination was conducted by VA in November 2006.  At that 
time, the Veteran had complaints of bilateral shin splints 
with repetitive running during service.  X-rays studies were 
reported negative for stress fractures.  The Veteran was 
treated with Motrin and rest, with improvement of the pain.  
The Veteran stated that the pain was of a throbbing nature, 
but could be sharp and was intermittently noted on a daily 
basis.  The severity was 1/10.  Symptoms were worsened with 
pressure or running and better with resting.  There was no 
swelling or redness.  He had flare-ups with changes in the 
weather.  He had flare-ups, where the pain level increased to 
8/10.  On examination of the tibial shafts, there were no 
areas of erythema, edema or ecchymoses.  He had tenderness to 
palpation over the distal one-third of the anterior tibial 
shafts.  There was no crepitus.  The diagnosis was chronic 
bilateral shin splints.  

An examination was conducted by VA in April 2009.  It was 
noted that these had occurred while running four miles for 
four days per week.  On examination there was no tenderness 
on palpation of the shins.  The diagnosis was bilateral shin 
splints resolved with reduction of activity; no inflammation 
or tenderness on palpation over the shins.  

The Veteran's shin splints have been evaluated based upon 
muscle group XII, the anterior muscles of the legs.  This 
involves dorsiflexion, extension of the toes and 
stabilization of the arch.  The muscle involved include the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus and the peroneus tertius.  Slight impairment 
of this muscle group warrants a noncompensable evaluation.  A 
10 percent rating requires moderate impairment.  

The Veteran's shin splints are shown to cause pain on 
extensive use such as running four miles, four days per week, 
but the disability resolves with rest and, on examination in 
April 2009, the disorder was found to be resolved.  Under 
these circumstances, more than slight impairment is not 
demonstrated and a compensable rating is not warranted.  

5.  Knees

Service connection for patellofemoral syndrome of each knee 
was established with noncompensable evaluations being 
assigned.  The noncompensable evaluation for the bilateral 
knee disorders has remained at zero percent.  

An examination was conducted by VA in November 2006.  At that 
time, the Veteran described the gradual onset of knee pain 
after repetitive hiking and running.  He was treated with 
Motrin and his symptoms had remained unchanged over time.  
The pain was described as dull and sharp and on a daily, but 
intermittent basis.  The severity was 5/10.  the symptoms 
were worse with stair climbing.  He complained of associated 
bilateral knee weakness, stiffness and fatigability.  There 
was occasional giving way on the right.  He denied swelling, 
heat, locking or flare-ups.  On examination there was no 
edema, erythema, warmth, or crepitus.  There was pain on 
bilateral patellofemoral grinding.  Range of motion was from 
0 to 130 degrees.  Pain at the end of the range of the right, 
with no change in range as due to pain, fatigue, weakness or 
lack of endurance.  There was no appreciated ligamentous 
laxity and McMurray's testing was negative.  The diagnosis 
was chronic bilateral knee pain, consistent with 
patellofemoral syndrome.  

Examinations were conducted by VA in April 2009.  The first 
examination showed range of motion of the knees to be from 0 
to 125 degrees.  There was pain at the end of range of motion 
and no ligamentous laxity.  Drawer, Lachman's and McMurray's 
tests were all negative.  On second examination, the 
Veteran's range of motion was from 0 to 110 degrees at which 
point pain started.  It was noted that he could walk for half 
a mile at a stretch.  

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  38 C.F.R. 
§ 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The record shows that the Veteran does not meet the schedular 
criteria for a compensable rating for disability of either 
knee based upon limitation of motion.  He is able to flex his 
knees far in excess of 45 degrees and has full extension to 
0 degrees.  However, he demonstrates pain and some limitation 
of motion that allows for a 10 percent evaluation to be 
granted for each knee.  See 38 C.F.R. § 4.59 (intent of 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as entitled to minimum compensable 
evaluation for the joint).  Under that regulation, the Board 
finds is equivalent to slight other impairment of the knee.  
As such, a 10 percent rating is warranted for each knee on 
the basis of limitation of flexion.  38 C.F.R. § 4.71a Code 
5260.  The record does not show moderate disability of either 
knee, such that ratings in excess of 10 percent for each knee 
are not warranted.  Additionally, because the Veteran does 
not have compensable limitation of extension and compensable 
limitation of flexion, he cannot receive separate evaluations 
for his limitations of both ranges.  See VAOPGCPREC 09-04.

A separate evaluation under Diagnostic Code 5257 is not 
warranted.  In the November 2006 VA examination report, the 
examiner specifically noted that there was no ligamentous 
laxity, and McMurray's test was negative.  In the April 2009 
VA examination report, the examiner noted no ligamentous 
laxity.  For these reasons, the evidence does not support the 
granting of a separate evaluation for recurrent subluxation 
or lateral instability of either knee.  See VAOPGCPREC 23-97.

Lastly, the Board has considered the holding in DeLuca and 
finds that the current 10 percent evaluations awarded address 
the Veteran's pain with loss of range of motion.  In the 
November 2006 VA examination report, the examiner stated that 
there was pain at the end of the range of motion with no 
change due to pain, fatigue, weakness or lack of endurance.  
When the examiner tested the Veteran's range of motion in 
April 2009, his flexion went from 125 degrees to 110 degrees, 
which is still noncompensable.  The 10 percent evaluations 
contemplate the pain the Veteran experiences in both knees.  

6.  Extraschedular consideration

There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disabilities.  During the appeal period, none of the 
Veteran's service-connected disabilities necessitated 
frequent hospitalizations or caused the Veteran to miss a lot 
of work.  Hence, the service-connected disabilities are not 
manifested by a marked interference with employment during 
the appellate term.  Thus, the Board finds no evidence to 
indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for chronic gastroenteritis is denied.  

Service connection for a chronic bilateral foot disorder is 
denied.  

An initial rating for lumbar strain in excess of 10 percent 
prior to April 25, 2009, and 40 percent thereafter, is 
denied.  

An initial rating for a right ankle disorder of 10 percent 
prior to April 25, 2009 is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A rating for a right ankle disorder in excess of 20 percent 
subsequent to April 25, 2009, is denied.  

An initial rating for a left ankle disorder of 10 percent 
prior to April 25, 2009 is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A rating for a left ankle disorder in excess of 20 percent 
subsequent to April 25, 2009, is denied.

An initial rating for a right shoulder disorder in excess of 
0 percent prior to April 25, 2009, and 20 percent thereafter, 
is denied.  

An initial compensatory rating for left shin splints is 
denied.  

An initial compensatory rating for right shin splints is 
denied.  

An initial rating for patellofemoral syndrome of the right 
knee of 10 percent is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial rating for patellofemoral syndrome of the left 
knee of 10 percent is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


REMAND

The Veteran is also seeking service connection for a 
respiratory disorder that he claims is bronchitis.  Review of 
the record shows that he was treated for bronchitis while on 
active duty, but the claim was denied because there was no 
current demonstration of bronchitis on examination by VA in 
November 2006.  VA outpatient treatment records show that the 
Veteran has been treated in recent years for another 
respiratory disorder, asthma that could be related to his 
service-connected sinusitis.  The Board finds that an 
examination to ascertain whether there is a relationship 
between the disability noted during service and current 
disability should be undertaken prior to appellate 
consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); See also McClain v. Nicholson, 21 Vet. App. 319 
(2007) (The requirement that current disability must be 
demonstrated is satisfied if a disability is noted during the 
pendency of the claim, even if the disability resolves prior 
to adjudication of the claim.)  Accordingly, an orthopedic 
examination of the appellant should be scheduled.

Regarding the Veteran's claim for an increased initial 
evaluation for the residuals of a fractured mandible, it is 
noted that a VA dental examination performed in November 2006 
did not include findings relating to limitation of motion of 
the jaw or other functional impairment.  The Board finds that 
this examination is inadequate for evaluation purposes and 
that further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, a dental examination of the appellant should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his current 
respiratory disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability of 50 percent or more) that any 
demonstrated respiratory disorder is related 
to service.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

2.  The RO/AMC should arrange for the Veteran 
to undergo a dental examination to ascertain 
the current residuals of the mandible 
fracture for which service connection has 
been established.  X-rays and/or other 
diagnostic studies should be done, as deemed 
appropriate by the examiner.  The examiner 
must provide a thorough description of the 
appellant's service-connected disorder and 
render objective clinical findings concerning 
the severity of the disability, to include 
observations of limitation of motion, pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and other 
functional limitations, if any.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide a complete rationale 
for all conclusions reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


